JONES, J.
1. Where it is alleged that a drug clerk by mistake sold and delivered an injurious drug to a customer instead of a harmless drug asked for, and the customer had innocently swallowed the former upor the reliance and belief that he was taking the latter and was caused great pain and suffering thereby, c cause of action is stated authorizing recovery.
2. In such a case negligence is presumed; proo: of the facts,above stated establishes a case of prims facie negligence entitling a recovery unless suci presumption is rebutted.
Judgment affirmed.
Marshall, C. J., Wanamaker, Robinson, Matthias Day and Allen, JJ., concur.